Name: COMMISSION REGULATION (EC) No 1972/97 of 9 October 1997 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 L 277/20 EN Official Journal of the European Communities 10 . 10 . 97 COMMISSION REGULATION (EC) No 1972/97 of 9 October 1997 on the issue of system B export licences in the fruit and vegetables sector Whereas, to avoid this situation , applications for system B licences for apples for destination group Y exported after 9 October 1997 should be rejected until the end of the current export period, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 610/97 (2), and in par ­ ticular Article 5 (5) thereof, Whereas Commission Regulation (EC) No 1744/97 (3) fixes the indicative quantities for system B export licences other than those sought in the context of food aid; Whereas, in the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for apples for destination group Y will shortly be exceeded ; whereas this overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector; Article 1 Applications for system B licences for apples for destina ­ tion group Y submitted pursuant to Article 1 of Regula ­ tion (EC) No 1744/97, export declarations for which are accepted after 9 October 1997 and before 19 November 1997, are hereby rejected . Article 2 This Regulation shall enter into force on 10 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 October 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 292, 15 . 11 . 1996, p . 12 . (2) OJ L 93, 8 . 4 . 1997, p. 16. P) OJ L 244, 6 . 9 . 1997, p . 12 .